DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/575141 filed on 09/18/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed03/22/2021. Claims 1-20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-20 have been withdrawn.
In regards to rejection under double patenting: Applicant’s amendments with respect to claims 1-9 and 11-20 have been fully considered and are persuasive. The previous rejections under double patenting to claims 1-9 and 11-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1-20 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
  Bargetzi et al. disclose a method comprising: receiving, by a server, from a location-aware device a request to identify a plurality of resources (at least [0224], The scheduling application 20 may provide similar functionality as the Fusion RV software by enabiling a user to: check the availability of one or more conference rooms; book one or more conference rooms for a predefined time either presently or at some future date; search for a desirable conference room based on availability and resources such as size, AV equipment, catering, etc., determine the direction of a desired conference room based on the location of the NFC tag 11; and check-in to a meeting and end a meeting.): receiving, by the server, a device identifier from the location-aware device (at least [0341], [0354]-[0379]. Upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to a URL of the room stored by the scheduling application or received from the RF beacon. The scheduling application may communicate the user ID associated with the scheduling application to the scheduling server thereby allowing the scheduling server to determine the identity and location of the user. Furthermore, Bargetzi et al. disclose in paragraph 213 that the user ID may be a characteristic of the device itself or assigned to the device, such as a manufacturer ID or a network address, which is associated with a user.); determining, by the server, the current location associated with the location-aware device based at least on one of the location signals and the device identifier (at least [0341], [0354]-[0379]. Upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to a URL of the room stored by the scheduling application or received from the RF beacon. The scheduling application may communicate the user ID associated with the scheduling application to the scheduling server thereby allowing the scheduling server to determine the identity and location of the user.); However, Bargetzi et al. do not disclose receiving, by the server, location signals from the location-aware device, the location signals being associated to a current location associated with the location-aware device and received from a plurality of beacons; querying, by the server, a database to identify the plurality of resources responsive to the request and corresponding to the current location associated with the location-aw are device, wherein the database is configured to store one or more records of the plurality of resources and one or more records of a plurality of location-aware devices; generating, by the server, a notification configured to display the plurality of resources responsive to the request; and transmitting, by the server, the notification to the location-aware device. In the same field of endeavor, Nehrenz et al. disclose recei ving, by the server, location signals from the location-aware device, the location signals being associated to a current location associated with the location-aware device and received from a plurality of beacons (Fig. 1 and abstract, A system for contextualized location aware content delivery comprising a group of beacons transmitting respective ID's, an application running on a smart device configured for receiving the beacons, determining signal amplitude, reception time, beacon ID, and sending ID and amplitude to a server over a network. The server determines location of the smart device and contextualizes the location based on a context location database with the server.)
In the same field of endeavor, Gits et al. disclose querying, by the server, a database to identify the plurality of resources responsive to the request and corresponding to the current location associated with the location-aware device, wherein the database is configured to store one or more records of the plurality of resources and one or more records of a plurality of location-aware devices; generating, by the server, a notification configured to display the plurality of resources responsive to the request; and transmitting, by the server, the notification to the location-aware device (at least Fig. 2, 4 and col. 7, lines 58 to col. 8, line 57. A real time view of a user's environment within a building is displayed on the mobile device 20. Once the location identifying system is activated on the mobile device 20 and wireless communication is established with the
location tracking system 22, the mobile device communicates wirelessly with the location tracking system (step 82). The location of the mobile device 20 relative to one or more elements within the real time view is identified by the location tracking system 22 and provided to the mobile device along with other location information (step 84). The mobile device 20 displays a computer generated overlay with location information on the real time view (step 86). The overlay comprises location information associated with the elements (conference rooms) in the real time view.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bargetzi et al. as taught Gits et al. for purpose of identifying a location of the mobile device relative to one or more elements in the real time view, and displaying a computer generated overlay on the real time view, the overlay including location information associated with the elements.

As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a determining, by the server computing device, availability status of an additional set of resources of the plurality of resources, wherein the portable device is not within a location signal range of each of the additional set of resources to detect location signals transmitted from identifying devices associated with each of the additional set of resources; generating, by the server computing device, a notification configured to display the availability status of the first set of resources corresponding to the current location associated with the portable device and the availability status of the additional set of resources of 
Claims 2-18 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/YAZAN A SOOFI/Primary Examiner, Art Unit 3668